Citation Nr: 0902544	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to January 
1970.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of the hearing is associated with the veteran's claim folder.  
The case was previously remanded by the Board in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses the need for 
further development.  The veteran is seeking service 
connection for bilateral hammertoes which he contends was 
caused by wearing combat boots that were too small.  His 
service medical records show that he reported a history of 
foot trouble during his induction physical examination in 
March 1968.  His feet were examined, and was found to have 
full range of motion and no abnormalities.  In November 1969, 
he reported a history of pain in his feet that had worsened 
during basic training.  He also stated that he had dropped a 
steel beam on his foot one year earlier.  He was diagnosed 
with degenerative arthritis of the talonavicular joint in his 
right foot and put on a limited duty profile.  The examining 
physician noted that the condition had existed prior to 
service.  

The veteran was found to have hammertoe deformity during a VA 
examination in January 1974.  At a VA examination in October 
2003, however, the examiner stated that there were no 
hammertoes.  Yet private medical records dated in August and 
October 2004 indicate that the veteran does have hammertoes.  
An October 2007 letter from J.D.K., D.P.M., also states that 
the veteran has hammertoes and that such condition can be 
caused by "wearing short shoes for an extended time." 

Thus, the record shows that there are conflicting opinions as 
to whether the veteran currently has the claimed disability.  
Additionally, the evidence shows that the veteran reported a 
pre-existing foot condition and he complained that it 
worsened during basic training.  However, there is no medical 
opinion of record as to whether any current toe disability 
actually began in or was aggravated by service.  

For purposes of service connection pursuant to § 1131, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1132.  To rebut 
the presumption of sound condition, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA meets both of these burdens.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004). 

Therefore, the Board finds that another VA examination is 
warranted in order to clarify the etiology of the veteran's 
foot condition and to determine whether it existed prior to 
service and if son, whether it increased in severity during 
or because of his military service beyond the natural 
progression of the condition.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 
370, 375 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any toe disability.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should conduct 
a thorough examination of both feet and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the record, the examiner must 
answer the following questions:

Does the veteran have a current toe 
disorder, to include hammertoes, and, if 
so:

(i) does the evidence of record clearly 
and unmistakably show that the veteran 
had a toe disorder that existed prior to 
his military service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

(iii) if the answer is no, is it at least 
as likely as not that the toe disorder 
had its onset in service?  

The examiner is requested to provide a 
rationale for any opinion provided.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




